Citation Nr: 9909272	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, and again from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased rating, from 30 
to 50 percent, for post traumatic stress disorder, and denied 
him a total disability rating due to individual 
unemployability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

According to the veteran's June 1997 personal hearing 
testimony, he was hospitalized as an inpatient in August and 
September 1996 at the Highland Drive VA medical center for 
treatment of his service connected post traumatic stress 
disorder.  As this evidence is relevant to the veteran's 
pending appeal, it must be added to his claims folder for 
consideration by the RO and the Board.  38 U.S.C.A. § 5107(b) 
(West 1991).  To the RO's credit, it did send a July 1997 
records request to the VA medical center seeking "all 
[outpatient treatment notes] and hospital records," but the 
complete records from these periods of inpatient treatment 
have not been associated with the claims folder.  The records 
received in October 1997 include a reference to the 
hospitalization in September 1996, but not the complete 
treatment reports.  No reports of the inpatient treatment of 
August 1996 are in the claims folder.  A  remand is necessary 
to correct this deficiency.  Further Board action on the 
veteran's claim for a total disability rating due to 
individual unemployability is held in abeyance pending the 
outcome of this remand.  

In light of the above, this claim is remanded for the 
following action:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder, 
especially the records of the veteran's 
August and September 1996 inpatient 
treatment for post traumatic stress 
disorder at the Highland Drive VA medical 
center.  If these records are no longer 
available, the file should so state.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claims.  In so doing, the RO is 
reminded that the veteran's claim for an 
increased rating for post traumatic 
stress disorder must continue to be 
considered in light of both the old 
(prior to November 7, 1996) and new 
criteria.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If the actions 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


